Citation Nr: 0530158	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected peptic ulcer disease (PUD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from September 1955 to 
February 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 and April 2003 rating decisions of the 
RO, by which the RO granted an increased rating of 20 percent 
for the veteran's service-connected PUD.  Although each 
increase represents a grant of benefits, a decision awarding 
a higher rating, but less that the maximum available benefit 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this matter continues before the 
Board.

In January 2005, the veteran testified at a hearing before 
the undersigned, which took place at the RO.  Also in 
appellate status was the issue of entitlement to an increased 
rating for the veteran's service-connected low back 
disability.  However, at his hearing, the veteran signed a 
statement withdrawing this issue from appeal.


FINDING OF FACT

The veteran's PUD is manifested by no more than moderately 
severe symptoms of impairment manifested by weight loss as 
well as some incapacitation and/or incapacitating episodes.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the veteran's service-connected 
PUD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7305 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
November 1994 to November 1995; fee-basis medical examination 
report dated in March 2003; and the veteran's January 2005 
hearing testimony.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board will focus on the most 
salient and relevant evidence, but the veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the veteran.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PUD has been rated 20 percent 
disabling by the RO under the provisions of Diagnostic Code 
7305.  38 C.F.R. § 4.114.  

Under this regulatory provision, a 20 percent evaluation is 
warranted with medical evidence of recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration; or recurring episodes with moderate 
manifestations.  A 40 percent disability evaluation is 
warranted when the evidence demonstrates moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  For a 
60 percent evaluation to be assigned, the evidence must show 
severe ulcer, only partially relieved by standard therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

On March 2003 fee-basis examination, the veteran reported 
problems eating, upset stomach, and difficulty "keeping food 
down."  He also reported a 20-pound weight loss in four 
months.  According to him, his weight descended from 150 to 
130 pounds.  He also complained of nausea and vomiting up to 
once a day.  The veteran responded in both the negative and 
the affirmative to the question regarding bleeding causing 
anemia.  Regarding functional impairment, the veteran stated 
that he could barely eat because of stomach problems.  Lack 
of appropriate nourishment, according to him, rendered him 
weak and feeling unwell.  

On examination, the veteran weighed 124 pounds.  The Board 
notes that he stands five feet, eight inches tall.  

The examiner observed that the veteran was in no acute 
distress.  A complete blood cell count was within normal 
limits.  The examiner opined that there was no change in the 
veteran's PUD, and there was no evidence of significant 
anemia or malnutrition.

At his hearing, the veteran asserted that he did not seek 
medical treatment or take medication for his PUD because he 
could not afford to pay for transportation to VA medical 
facilities, and the price of medication was more than he 
could pay.  The veteran indicated that he was tired and 
lacked energy at all times and that he was incapacitated 
almost every day.  He complained of nausea in the morning and 
after eating.  The record is not clear as to whether the 
veteran vomited on a daily basis.  

In the Board's view, the veteran's disability picture falls 
somewhere between that contemplated by the criteria for a 20 
percent rating and those applicable to a 40 percent 
evaluation.  Id.; Diagnostic Code 7305.  

On the one hand, there are continuous moderate 
manifestations.  The Board emphasizes that the veteran has 
been able to manage without the benefit of medical treatment 
or medication to ease symptomatology.  On the other, there is 
objectively demonstrated weight loss.  Considering that the 
veteran's weight was approximately 140 pounds in 1995, he has 
clearly lost weight.  However, there is no anemia, and the 
veteran is in no acute distress.  As well, the veteran 
complained of weakness, but the evidence is inconclusive 
regarding actual incapacitation.  Nonetheless, the veteran's 
testimony does reflect substantial discomfort, and because 
the symptoms do not fall squarely within the criteria for a 
20 or 40 percent evaluation, the higher will be assigned.  
38 C.F.R. § 4.7.  Clearly, because the veteran's PUD symptoms 
do not approximate fully the criteria for a 40 percent 
evaluation for PUD, there is no need to discuss the potential 
applicability of a 60 percent evaluation.  The Board also 
observes that if the veteran's PUD was indeed severe, the 
level of disability required for a 60 percent PUD evaluation, 
the veteran presumably would not have been able to function 
for so many years without the benefit of medical attention 
and medication.  The Board notes that the record reflects no 
medical treatment after November 1995.

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2005) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of PUD not contemplated in the 
currently assigned 40 percent rating permitted under the 
Schedule.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.  See also 38 C.F.R. § 4.3; Gilbert, 
supra.  As detailed above, the benefit of the doubt was 
essentially accorded in the assignment of the 40 percent 
evaluation for the veteran's service-connected PUD.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the veteran in June 2002.  That letter 
advised him of the information and evidence that was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining and furnishing that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
specifically informed that it was his responsibility to 
support the claim with appropriate evidence, and he has not 
alleged that VA failed to comply with the notice requirements 
of VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In addition, by virtue of the rating decision on appeal and 
the statement of the case, he was provided with specific 
information as to why the claim for an event higher rating 
was denied, and he was apprised of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case.  

The RO's June 2002 letter did not specifically instruct the 
veteran to provide any relevant evidence in his possession.  
However, he was otherwise fully notified of the need to give 
to VA any evidence pertaining to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  When considering the notification letter, the 
rating decision on appeal, and the statement of the case, as 
a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has denied medical treatment.  
Consequently, there are presumably no outstanding medical 
records that must be associated with the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination to obtain an 
opinion as to the current severity of his service-connected 
PUD.  That is the only issue on appeal herein.  Further 
examination or opinion is not needed on this condition 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions may be more severe than 
reflected in the record.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board's consideration of the merits of the claim in this 
decision.


ORDER

An evaluation of 40 percent for the veteran's PUD is granted 
subject to the law and regulations governing the disbursement 
of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


